



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Ramos, 2019 ONCA 874

DATE: 20191105

DOCKET: C59754

van Rensburg, Hourigan and
    Thorburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Luis Ramos

Appellant

Luis Ramos, acting in person

Jason A. Morische, for the respondent

Jill Presser,
amicus curiae

Heard: November 5, 2019

On appeal from the conviction entered on
    March 25, 2014 and the sentence imposed on November 20, 2014 by Justice Nancy
    J. Spies of the Superior Court of Justice, sitting with a jury.

APPEAL BOOK ENDORSEMENT

[1]


The Crown acknowledges, after review of the transcripts and the outside
    interpreters assessment of the audio recordings of the trial proceedings, that
    there were numerous and significant errors in the interpretation of the
    appellants evidence in this case. The appeal against conviction is allowed on
    this basis with the consent of the Crown. The conviction is set aside, and a
    new trial ordered.


